5/21/2015                                                                              TDCJ Offender Details

                                                                                                        IE) TDCJ Home       -         New Offender Search




   Offender Information Details                                                                                         76,.JLP _oa
   I Retumto Search list I

   SID Number:                                                                    05581316

   TDCJ Number:                                                                   01563340

   Name:                                                                          PATE,CHADRICK B                                                           •
                                                                                                                                                        "
  ·Race:                                                                          w
   Gender:                                                                         M
   008:                                                                            1976-03-29

   Maximum Sentence Date:                                                         2107-05-04

   Current Facility:                                                               STILES

   Projected Release Date:                                                        2107-05-04

   Parole Eligibility Date:                                                       2038-05-04

   Offender Visitation Eligible:                                                  YES              r
                                                                                                   I


   Information provided is updated once daily during weekdays and multiple times per day
   on visitation days. Because this information is subject to change, family members and
   friends are encouraged to call the unit prior to traveling for a visit.



   SPECIAL INFORMATION FOR SCHEDULED RELEASE:

   Scheduled Release Date:                                                     Offender is not scheduled for release at this time.

   Scheduled Release Type:                                                     Will be determined when release date is scheduled.

   Scheduled Release Location:                                                 Will be determined When release date is scheduled.



       .Parol.e Review Information.··

   Offense H'1story:
        Offense                                                  Sentence                                             Sentence (YY -MM-
                                    Offense                                             County         Case No.
         Date                                                      Date                                                     DO)
                                THEFT FROM A
       2002-11-13                                                 2003-03-06             TRAVIS          3022467            1-00-00
                                  PERSON

                                                                                               ~
                                                                                                       A-08-5080-4-

http://offender .tdcj .state. tx. us/Offender Search/offender Detai l.acti on?s id= 05581316                                                                    1/2
5'21/2015                                                                         TDCJ Offender Details
      2008-01-04                  MURDER                      2009-02-13                            CR     99-00-00




  I Retyrn to Searcl) list I


   The Texas Department of Criminal Justice updates this information regularly to ensure that it is
   complete and accurate, however this information can change quickly. Therefore, the information on
   this site may not reflect the true current location, status, scheduled termination date, or other
   information regarding an offender.

   For questions and comments, you may contact the Texas Department of Criminal Justice, at (936)
   295-6371 or webadmin@tdcj.texas.gov. This information is made available to the public and law
   enforcement in the interest of public safety. Any unauthorized use of this information is forbidden and
   subject to criminal prosecution.


                                                   New Offender Search                    TDCJ Home Page




http://offender. tdcj .state.tx .us/OffenderSearchloffenderDetai l.action?sid= 05581316                               2/2